<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>                 United States Court of Appeals <br>                     For the First Circuit <br>                                 <br>                                 <br>                                 <br>                                 <br>No. 99-1317 <br> <br>                     AMILCAR GUILLOTY-PEREZ, <br> <br>                       Plaintiff, Appellee, <br> <br>                                v. <br> <br>                  JOSE FUENTES-AGOSTINI, ET AL., <br> <br>                           Defendants. <br> <br> <br> <br>             PEDRO J. PIERLUISI and LYDIA MORALES, <br>                                 <br>                    Defendants, Appellants. <br>                                 <br>                                 <br>                                 <br>          APPEAL FROM THE UNITED STATES DISTRICT COURT <br>                                 <br>                FOR THE DISTRICT OF PUERTO RICO <br>                                 <br>         [Hon. Hector M. Laffitte, U.S. District Judge] <br>                                 <br>                                 <br>                                 <br>                             Before <br>                                 <br>                      Lynch, Circuit Judge, <br>                Campbell, Senior Circuit Judge, <br>                  and O'Toole, District Judge. <br>                                 <br>                                 <br>                                 <br>     Roberto Mrquez-Snchez and Law Offices of Benjamin Acosta, <br>Jr. on brief for appellants. <br>     Irma R. Valldejuli on brief for appellee. <br> <br> <br>                                 <br>                                 <br>                       November 19, 1999 <br>                                 <br>                                 <br>                                 <br>                                   <br>  LYNCH, Circuit Judge.  This appeal arises from a  1983 <br>suit filed by Amilcar Guilloty-Perez in which he alleged that he <br> was subjected to adverse employment actions in retaliation for <br> exercising his First Amendment rights to complain about public <br>mismanagement and corruption.  Guilloty-Perez claimed that various <br>individuals at the Special Investigations Bureau of the Puerto Rico <br>Department of Justice (SIB), where he was employed as a special <br> agent, responded to his reports of operational irregularities <br>(including his being a source for news articles about the SIB's <br>poor handling of a drug investigation) by retaliating and punishing <br>him.  They did this by issuing negative performance evaluations, <br>lodging disciplinary complaints against him, refusing to give him <br>status as a permanent employee, and taking other actions.  Three of <br>the defendants, Jos Fuentes-Agostini, Lydia Morales, and Pedro <br>  Pierluisi, filed a motion for summary judgment on qualified <br>immunity and other grounds.  Morales is the former director of the <br>SIB; Pierluisi is the former Secretary of Justice.  The district <br>court granted the motion as to Fuentes-Agostini, the Commonwealth's <br>  present Secretary of Justice, but denied it as to the other <br>defendants.  Morales and Pierluisi appeal the qualified immunity <br>  portion of the district court's denial of summary judgment. <br>        We have no jurisdiction to hear this appeal.  The <br>  district court denied summary judgment on qualified immunity <br>grounds because there were material "factual issues both as to the <br> nature of the involvement of Morales and Pierluisi, as well as <br>their motivations for their involvement."  At least facially, this <br>brings the appeal within the rule that "a district court's pretrial <br>  rejection of a qualified immunity defense is not immediately <br>appealable to the extent that it turns on either an issue of fact <br>or an issue perceived by the trial court to be an issue of fact."  <br>Stella v. Kelley, 63 F.3d 71, 74 (1st Cir. 1995).  In this case,  <br>the district court's decision was based on the existence of genuine <br>issues of material fact concerning the actions and motives of the <br>defendants, what government interests were served by how the SIB <br>handled these matters, and whether the SIB would have taken the <br> same actions irrespective of plaintiff's speech.  Further, the <br>court found the evidence sufficient to raise an inference as to <br>  defendants' personal involvement or at least acquiescence in <br> retaliatory activities.  These issues are relevant to a First <br>Amendment retaliation claim.  See Mt. Healthy City Sch. Dist. Bd. <br>of Educ. v. Doyle, 429 U.S. 274, 287 (1977); Stella, 63 F.3d at 74- <br>                              75. <br>     The defendants' argument that Behrens v. Pelletier, 516 <br>U.S. 299 (1996), authorizes this appeal is to no avail.  Behrens <br>allowed for interlocutory appeals from denials of summary judgment <br> only where the district court "determines that certain conduct <br>  attributed to a defendant, if proven, will suffice to show a <br>violation of clearly established law."  Daz v. Daz Martnez, 112 <br>F.3d 1, 3 (1st Cir. 1997).  That was clearly not the basis for the <br>   holding of the district court in denying summary judgment. <br>      Because we have no jurisdiction, we dismiss the appeal.</pre>

</body>

</html>